Citation Nr: 0939103	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  08-13 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral elbow sprain 
(ligament tear).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1950 to July 
1952.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 decision of the RO that denied 
the Veteran's claim.  The Veteran filed a timely appeal of 
this determination to the Board.


FINDING OF FACT

The medical evidence contained in the Veteran's claims file 
does not indicate that the Veteran currently has a bilateral 
elbow disability, to include residuals of an in-service 
ligament tear that can be causally linked to an event or 
incident of his military service.  


CONCLUSION OF LAW

The Veteran does not have a bilateral elbow disability that 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

In letters dated in October 2007 and August 2009, the RO 
provided the Veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) with respect to 
the claim, including notice that a disability rating and 
effective date will be assigned if service connection is 
awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The Veteran was also generally invited to send information or 
evidence to VA that may support the claim, was advised of the 
basic law and regulations governing the claim, the basis for 
the decisions regarding the claim, and the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the Veteran's behalf.  

The Veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claim, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For these reasons, the Board finds that the RO substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Sutton v. Brown, 9 
Vet. App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of some of the Veteran's service 
records, post-service medical and treatment records, and 
statements submitted by the Veteran and his representative in 
support of the claim.  

In this regard, the Board notes that many of the Veteran's 
service medical records could not be obtained from the 
National Personnel Records Center (NPRC), likely because of 
the 1973 fire at that facility.  The RO was able to locate 
information related to a hospital admission in November 1951 
and the Veteran's separation examination dated in July 1952.  
However, as all of the Veteran's service records could not be 
recovered, the Board recognizes its heightened duty to 
explain its findings and conclusions.  O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
Veteran's claims and concludes that there is no identified 
evidence that has not been accounted for.  Overall, VA has 
satisfied its duty to assist the Veteran in this case.  
Accordingly, further development and further expending of 
VA's resources is not warranted.  See 38 U.S.C.A. § 5103A.  

II.  Entitlement to service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  Further, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Here, as indicated above, the Board notes that the Veteran's 
service medical records could not be obtained from the 
National Personnel Records Center (NPRC) apparently because 
of the 1973 fire at that facility.  The RO, however, was able 
to locate the record of a hospital admission in November 1951 
due to a sprain (tear of ligament) and the Veteran's 
separation examination dated in July 1952.  The separation 
examination was silent with respect to any arm or elbow 
disability.

After service, the Veteran's medical records do not indicate 
a diagnosis of or treatment for a bilateral elbow disability.  
These records indicate treatment for other disabilities, 
including osteoarthritis of the knee, shoulder arthralgia, 
rotator cuff tear and tendonitis.  In addition, the Veteran 
was provided two VA examinations with respect to other 
disabilities dated in June 1993 and October 2006.  Neither 
examination indicated that the Veteran had complaints of or a 
diagnosis related to a current bilateral elbow condition.  

Based on the foregoing, the Board finds that the Veteran is 
not shown to have a current diagnosis of a bilateral elbow 
disability or residuals of an in-service ligament tear.  And 
without a current diagnosis, a claim of service connection 
for such condition cannot be sustained.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the Board 
notes that "disability" means impairment in earning capacity 
resulting from diseases and injuries and their residual 
conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991).  Pain, without a diagnosed or 
identifiable underlying malady or condition, does not, in and 
of itself, constitute a "disability" for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  

In this case, the Board notes that the Veteran had not been 
afforded a VA examination in order to address whether he has 
a bilateral elbow disability that is related to his service.  

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).  The evidence of a link between current disability 
and service must be competent, and the Veteran is required to 
show some causal connection between his disability and his 
military service.  Wells v. Principi, 326 F.3d 1381, 1338 
(Fed. Cir. 2003).  A disability alone is not enough.  Id.  

In this case, the record does not contain a diagnosis related 
to the Veteran's claimed disability, and there is no medical 
evidence indicating that the Veteran's condition is related 
to active duty service or a service-connected disability.  38 
C.F.R. § 3.159(c)(4); see also Wells v. Principi, 326 F.3d 
1381 (2003); Charles v. Principi, 16 Vet. App. 375 (2002).  
The Board therefore concludes that a VA examination of the 
Veteran is not necessary in this case.  

In making this determination, the Board does not question the 
sincerity of the Veteran's belief that he has a bilateral 
elbow disability that is the result of his military service.  
The Veteran, however, is not competent on his own to 
establish a medical diagnosis or show a medical etiology; 
such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The Board notes that it is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound on 
these matters by the medical evidence of record.  See Jones 
v. Principi, 16 Vet. App. 219, 225 (2002); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

On these facts, the preponderance of the evidence is against 
the claims  Therefore, the benefit of the doubt doctrine is 
not for application in this case, and the claims of 
entitlement to service connection must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for bilateral elbow sprain (ligament tear) 
is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


